SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-768 CATERPILLAR INC. TAX DEFERRED SAVINGS PLAN (Full title of the Plan) CATERPILLAR INC. (Name of issuer of the securities held pursuant to the Plan) 100 NE Adams Street, Peoria, Illinois 61629 (Address of principal executive offices) Page 1 REQUIRED INFORMATION Item 1. The audited statements of net assets available for Plan benefits as of the end of the latest two fiscal years of the Plan are attached hereto as Exhibit A. Item 2. The audited statements of changes in net assets available for Plan benefits for the latest two fiscal years of the Plan are attached hereto as Exhibit B. Item 3. The statements required by Items 1 and 2 have been prepared in accordance with the applicable financial reporting requirements of ERISA. Item 4. The Consent of Independent Registered Public Accounting Firm is attached hereto as Exhibit C. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. CATERPILLAR INC. TAX DEFERRED SAVINGS PLAN CATERPILLAR INC.(Issuer) June 23, 2009 By: /s/ David B. Burritt Name: David B. Burritt Title: Vice President and Chief Financial Officer Page 2 Caterpillar Inc. Tax Deferred Savings Plan Financial Statements and Supplemental Schedule December 31, 2008 and 2007 Page 3 Caterpillar Inc. Tax Deferred Savings Plan Index Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits December 31, 2008 and 2007 Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2008 and 2007 Notes to Financial Statements December 31, 2008 and 2007 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2008 Note: Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Page 4 Report of Independent Registered Public Accounting Firm To the Participants, Plan Administrator, Investment Plan Committeeand Benefit Funds Committee of the Caterpillar Inc.
